DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on September 12, 2021 has been entered. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. [US 20110194086 A1, hereafter Chien] in view of Nagayama [US 20090123874 A1].
As per Claim 1, Chien teaches a wafer edge exposure apparatus (See fig. 3), configured to expose the edge of a wafer 3130 (Para 17), the wafer comprising a valid region and an edge region surrounding the valid region, the edge region comprising at least one notch unit (Para 25), the wafer edge exposure apparatus comprising a wafer carrying module (Para 17), a reticle (mask 3116), an alignment module 3120, an exposure module 3000, and a control module; 
the wafer carrying module is configured to carry the wafer and drive the wafer to rotate (Para 17); 
the shape of the reticle is the same as the shape of the valid region (See fig. 3); 
the alignment module 3120 comprises at least one set of alignment detection units, and the alignment detection units are configured to detect the alignment state of the reticle with the wafer (Para 18); and 
the control module 3140 is connected to the wafer carrying module, the reticle driving module, the alignment module and the exposure module, and the control module is configured to control the movement state of the wafer carrying module and the reticle driving module and configured to control the exposure module to perform wafer edge exposure on the wafer when the alignment module detects that the reticle is aligned with the wafer (See fig. 3, Para 30-35).
Chien does not explicitly teach a reticle driving module, the reticle driving module is connected to the reticle and is configured to drive the reticle to rotate. 
Nagayama teaches the reticle stage RST, which holds the reticle R, is placed on a guide plane of a reticle base (not shown) and driven at a designated scanning speed in the Y direction by a reticle stage drive unit (not shown), which includes a linear motor etc. The reticle stage RST is also finely driven in the X direction, Y direction, and rotation direction (.theta.Z) about an axis parallel to the Z direction. The position of the guide plane on the reticle stage RST is constantly measured by a reticle interferometer (not shown) having a resolution of, for example, 0.5 to 0.1 nm. Based on the position information, a reticle stage control unit in the first control system 20A controls the position and speed of the reticle stage RST with the reticle stage drive unit (See fig. 1, Para 28).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the reticle driving system in order to improve the result of exposure.
As per Claim 2, Chien in view of Nagayama teaches the wafer edge exposure apparatus according to claim 1.
Nagayama further disclosed wherein the reticle driving module comprises a first motor, and the rotation axis of the first motor is connected to the geometric center of the reticle (Para 28).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the reticle driving system in order to improve the result of exposure.
As per Claim 3, Chien view of Nagayama teaches the wafer edge exposure apparatus according to claim 1.
Chien further disclosed wherein the alignment detection unit comprises a first light source and a photosensitive element, and the photosensitive surface of the photosensitive element faces the light outgoing surface of the first light source; the reticle and the wafer are arranged between the first light source and the photosensitive element, and when the reticle is aligned with the wafer, the light emitted by the first light source passes through the notch unit and is then received by the photosensitive element (Para 27).
As per Claim 4, Chien view of Nagayama teaches the wafer edge exposure apparatus according to claim 3, wherein the control module is further configured to control the wafer carrying module to drive the wafer to rotate and/or control the reticle driving module to drive the reticle to rotate until the reticle is aligned with the wafer, when the reticle is not aligned with the wafer (Chien Para 27).
As per Claim 5, Chien view of Nagayama teaches the wafer edge exposure apparatus according to claim 3, wherein the first light source is located on a side of the reticle away from the wafer, and the photosensitive element is located on a side of the wafer away from the reticle and is fixedly arranged in the edge region of the wafer; and the alignment module further comprises a first position adjustment unit, the first position adjustment unit is configured to control the first light source to move to the edge of the wafer during the alignment of the reticle with the wafer, and to control the first light source to move back to the original position after the alignment is completed (Chien Para 18 in view of Nagayama Para 30).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the reticle driving system in order to improve the result of exposure.
As per Claim 6, Chien view of Nagayama teaches the wafer edge exposure apparatus according to claim 5.
Nagayama further disclosed wherein the first position adjustment unit comprises a second motor, a first support structure, a first slide rail, and a second slide rail; and the first support structure is fixedly connected to the first light source, the second motor is configured to drive the first support structure to move to the edge of the wafer along the first slide rail during the alignment of the reticle with the wafer, and to drive the first support structure to move back to the original position along the second slide rail after the alignment is completed (See fig. 1, Para 28).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the reticle driving system in order to improve the result of exposure.
As per Claim 7, Chien view of Nagayama teaches the wafer edge exposure apparatus according to claim 3.
Chien further disclosed wherein the photosensitive element is located on a side of the reticle away from the wafer, and the first light source is located on a side of the wafer away from the reticle and is fixedly arranged in the edge region of the wafer; and the alignment module further comprises a second position adjustment unit, the second position adjustment unit is configured to control the photosensitive element to move to the edge of the wafer during the alignment of the reticle with the wafer, and to control the photosensitive element to move back to the original position after the alignment is completed (See fig. 3, Para 27).
As per Claim 8, Chien view of Nagayama teaches the wafer edge exposure apparatus according to claim 7, wherein the second position adjustment unit comprises a third motor, a second support structure, a third slide rail, and a fourth slide rail; and the second support structure is fixedly connected to the photosensitive element, the third motor is configured to drive the second support structure to move to the edge of the wafer along the third slide rail during the alignment of the reticle with the wafer, and to drive the second support structure to move back to the original position along the fourth slide rail after the alignment is completed (Chien Para 17 in view of Nagayama Para 26).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the reticle driving system in order to improve the result of exposure.
As per Claim 9, Chien view of Nagayama teaches the wafer edge exposure apparatus according to claim 1, wherein the exposure module is located on a side of the reticle away from the wafer, the exposure module comprises a second light source and an exposure optics, the second light source is configured to emit light beams required for exposure of the edge of the wafer, and the exposure optics is configured to converge the light beams to the edge region of the wafer (See Chien fig. 3).
As per Claim 10, Chien view of Nagayama teaches the wafer edge exposure apparatus according to claim 1, wherein the exposure module exposes only part of the edge region at a time, and the wafer and the reticle rotate synchronously to expose the entire edge region (Chien Para 17 in view of Nagayama Para 26).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the reticle driving system in order to improve the result of exposure.
As per Claim 11, Chien view of Nagayama teaches the wafer edge exposure apparatus according to claim 1, wherein the surface of the wafer is coated with photoresist, the valid region comprises a plurality of valid dies, and the edge region comprises at least one invalid die (See Nagayama fig. 4A).
As per Claims 12 and 13, Chien view of Nagayama teaches a wafer edge exposure method, executed by the wafer edge exposure apparatus according to claim 1, comprising: fixedly providing a wafer and a reticle on a wafer carrying module and a reticle driving module, respectively; controlling, by a control module, the wafer carrying module and/or the reticle driving module to rotate, to align the reticle with the wafer; and controlling, by a control module, an exposure module to expose an edge region of the wafer (Chien Para 17 in view of Nagayama Para 26).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the reticle driving system in order to improve the result of exposure.
As per Claim 14, Chien view of Nagayama teaches a photolithography device, comprising the wafer edge exposure apparatus according to claim 1 (See Chien fig. 1).
As per Claim 15, Chien view of Nagayama teaches a wafer edge exposure method executed by the wafer edge exposure apparatus according to claim 2, comprising: fixedly providing a wafer and a reticle on a wafer carrying module and a reticle driving module, respectively; controlling, by a control module, the wafer carrying module and/or the reticle driving module to rotate, to align the reticle with the wafer; and controlling, by a control module, an exposure module to expose an edge region of the wafer (Chien Para 17 in view of Nagayama Para 26).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the reticle driving system in order to improve the result of exposure.
As per Claim 16, Chien view of Nagayama teaches a wafer edge exposure method executed by the wafer edge exposure apparatus according to claim 3, comprising: fixedly providing a wafer and a reticle on a wafer carrying module and a reticle driving module, respectively; controlling, by a control module, the wafer carrying module and/or the reticle driving module to rotate, to align the reticle with the wafer; and controlling, by a control module, an exposure module to expose an edge region of the wafer (Chien Para 17 in view of Nagayama Para 26).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the reticle driving system in order to improve the result of exposure.
As per Claim 17, Chien view of Nagayama teaches a wafer edge exposure method executed by the wafer edge exposure apparatus according to claim 9, comprising: fixedly providing a wafer and a reticle on a wafer carrying module and a reticle driving module, respectively; controlling, by a control module, the wafer carrying module and/or the reticle driving module to rotate, to align the reticle with the wafer; and controlling, by a control module, an exposure module to expose an edge region of the wafer (Chien Para 17 in view of Nagayama Para 26).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the reticle driving system in order to improve the result of exposure.
As per Claim 18, Chien view of Nagayama teaches a wafer edge exposure method executed by the wafer edge exposure apparatus according to claim 10, comprising: fixedly providing a wafer and a reticle on a wafer carrying module and a reticle driving module, respectively; controlling, by a control module, the wafer carrying module and/or the reticle driving module to rotate, to align the reticle with the wafer; and controlling, by a control module, an exposure module to expose an edge region of the wafer (Chien Para 17 in view of Nagayama Para 26).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the reticle driving system in order to improve the result of exposure.
As per Claim 19, Chien view of Nagayama teaches a photolithography device comprising the wafer edge exposure apparatus according to claim 2 (See Chien fig. 1).
As per Claim 20, Chien view of Nagayama teaches a photolithography device comprising the wafer edge exposure apparatus according to claim 3 (See Chien fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882